QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application is in condition for allowance except for the following formal matters: 

Election/Restrictions
Applicant’s election without traverse of Species III of Fig. 5 directed to claims 1-19 without traverse in the reply filed on June 9th, 2021 is acknowledged. 
Claims 10 and 19 recites “wherein the source region comprises a first source sub-region and a second source sub-region alternately arranged along the longitudinal direction” which is not disclosed or recited in elected Species III of Fig. 5. Therefore, claims 10-16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 


Claim Objections
Claims 1 and 17 are objected to because of the following informalities: 
Claim 1 recites limitation “a first surface” in line 5 without reciting what the first surface belong to”. The limitation “a first surface” should be amended to “a first surface of the silicon carbide semiconductor body” for avoiding confusion.   Appropriate correction is required.
Claim 17 recites limitation “a first surface” in line 6 without reciting what the first surface belong to”. The limitation “a first surface” should be amended to “a first surface of the silicon carbide semiconductor body” for avoiding confusion.   Appropriate correction is required.

      Allowable Subject Matter
Claims 1-9 and 17-18 would be allowable if rewritten or amended to overcome the claim objections as set forth in the office action above. 
The following is an examiner's statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 or 10, NAKAMURA et al. (Patent No.: US 9,209,276 B2), hereinafter as Nakamura discloses  a semiconductor device in Fig. 25, comprising: a silicon carbide semiconductor body (layers 1, 3 and 5) comprising a source region of a 
Nakamura fails to disclose wherein a doping concentration profile along the vertical direction of the source region includes a doping concentration minimum in the second source sub-region and a doping concentration maximum in the third source sub-region.
Claims 2-9 and 18 depend on claims 1 and 17, and therefore also include said claimed limitation.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CUONG B NGUYEN/Primary Examiner, Art Unit 2818